 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JAMES ROBINSON and TABERNACLE                           Case No.: 2:18-cv-01047-APG-GWF
   OF IZM,
 4                                                           Order Accepting Report and
         Plaintiff                                       Recommendation and Order to Show
 5                                                     Cause Why Case Should Not Be Dismissed
   v.
 6                                                                      [ECF No. 5]
   LAS VEGAS BISTRO LLC, et al.,
 7
         Defendants
 8

 9           On January 25, 2019, Magistrate Judge Foley recommended that I dismiss the

10 complaint’s Title VII claim with prejudice and dismiss the First Amendment and breach of

11 contract claims without prejudice. ECF No. 5. Judge Foley set a February 22, 2019 deadline for

12 the plaintiffs to file an amended complaint. Id. The plaintiffs did not file objections. Thus, I am

13 not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C.

14 § 636(b)(1) (requiring district courts to “make a de novo determination of those portions of the

15 report or specified proposed findings to which objection is made”); United States v. Reyna-

16 Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

17 magistrate judge’s findings and recommendations de novo if objection is made, but not

18 otherwise” (emphasis in original)).

19           The plaintiffs also did not file an amended complaint by the February 22 deadline. I will

20 give the plaintiffs one final chance to either file an amended complaint or show cause in writing

21 why this case should not be dismissed. Failure to respond to this order will result in this case

22 being dismissed without prejudice.

23 / / / /
 1        IT IS THEREFORE ORDERED that Judge Foley’s report and recommendation (ECF

 2 No. 5) is accepted.

 3        IT IS FURTHER ORDERED that on or before March 15, 2019, the plaintiffs shall either

 4 file an amended complaint consistent with Judge Foley’s report and recommendation or show

 5 cause in writing why this case should not be dismissed. Failure to respond to this order will

 6 result in this case being dismissed without prejudice.

 7        DATED this 5th day of March, 2019.

 8

 9
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
